Name: Commission Regulation (EC) No 2161/94 of 2 September 1994 fixing quantities for imports of bananas into the Community for the fourth quarter of 1994
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 9. 94 Official Journal of the European Communities No L 230/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2161/94 of 2 September 1994 fixing quantities for imports of bananas into the Community for die fourth quarter of 1994 import licences for traditional bananas originating in the African, Caribbean and Pacific (ACP) States ; Whereas these quantities do not include the quantities not used and available for reallocation pursuant to Article 10 (3) and, as far as imports from ACP countries are concerned, pursuant to Article 17 (4) of Regulation (EEC) No 1442/93 ; Whereas this Regulation must enter into force immedi ­ ately to enable licence applications to be submitted in respect of the fourth quarter of 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for bananas, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Article 9 (1 ) of Commission Regulation (EEC) No 1442/93 Q, as last amended by Regulation (EC) No 1299/94 (4), provides that indicative quantities are to be fixed for each quarter for the purposes of issuing import licences using data and forecasts relating to the Com ­ munity market, on the basis of the forecast supply balance for production and consumption in the Community and of imports and exports as referred to in Article 16 of Regulation (EEC) No 404/93 ; Whereas the quantities, which depend on the size of the annual tariff quota and the total quantity covered by licences issued for the preceding quarters, should be determined for the fourth quarter of 1994 without preju ­ dice to an increase in the tariff quota in implementation of Article 18 (1 ) of Regulation (EEC) No 404/93 ; Whereas for individual importers in categories A and B applications for import licences under the tariff quota may not involve a quantity which is greater than the difference between the annual quantity allocated to the importer and the sum of the quantities covered by licences issued for the first three quarters of 1994 ; Whereas, with the same objects in view, the indicative quantities referred to in Article 14 ( 1 ) of Regulation (EEC) No 1442/93 should be fixed for the purposes of issuing Article 1 For the fourth quarter of 1994 and for each importer applications for import licences under the tariff quota may not involve a quantity greater than the difference between the quantity allocated to the importer pursuant to Article 6 of Regulation (EEC) No 1442/93 and the sum of the quantities covered by import licences issued in respect of the first three quarters of 1994. Applications for import licences shall be accompanied by a copy of the import licence or licences issued to the importer in respect of the preceding quarters. Article 2 Pursuant to Article 14 (1 ) of Regulation (EEC) No 1442/93, the quantities of traditional bananas originating in the ACP States which may be imported in the fourth quarter of 1994 are set out in the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 15. 0 OJ No L 142, 12. 6. 1993, p. 6. O OJ No L 141 , 4. 6. 1994, p. 38. No L 230/2 Official Journal of the European Communities 3 . 9. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1994. For the Commission Karel VAN MIERT Member of the Commission ANNEX Quantities of traditional ACP bananas available (or import in the fourth quarter of 1994 (tonnes/net weight) ACP States Quantity Ivory Coast 34 0 1 6 Cameroon 31 105 Surinam 12 600 Somalia 60 000 Jamaica 45 200 St Lucia 42 000 St Vincent and the Grenadines 42 890 Dominica 28 690 Belize 6 400 Cape Verde 4 440 Grenada 9 900 Madagascar 5 800